DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12, 13, 15, 16, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud (US 10,50,981) in view of Curry, V (US 9,937,830).
Regarding claim 1:  Mahmoud disclosesa child car seat safety system comprising:
a mat (102, 161) having an internal area, wherein the mat is flexible (col. 7, lines 1-15; col. 8, lines 56-64); an external compartment (101, 111) operably connected to a lower edge of the mat via a cord (103) (col. 3, lines 17-25);
a wireless transceiver (122, 123) disposed within the external compartment operably coupled to pressure sensor;
a power source (114) disposed within the external compartment operably coupled to the pressure sensor and the wireless transceiver (col. 6, lines 13-62; Figs. 1-3, 5).
Mahmoud discloses the pressure sensor (102) for detecting the child in the seat.  Mahmoud does not disclose a heartbeat sensor.  Curry, in an analogous art, discloses a child safety seat comprising multiple different sensors (608) to sense the present of a child, the sensor including a sound sensor, which is indicative of a heartbeat sensor for sensing the heartbeat sound of the child (col. 12, lines 33-51).  Curry also discloses the cooling device (emergency cooling apparatus, 216) disposed within the external compartment (Figs. 2-3; col. 5, line 1-col. 6, line 19).  It would have been obvious to utilize different sensor to sense the presence of a child in the seat and a cooling device as taught by Curry in a system as disclosed by Mahmoud to safely protect the child from inadvertently left behind in the vehicle.
Regarding claim 5:  Mahmoud discloses the power source includes at least a rechargeable battery (131) (col. 6, lines 19-26).
Regarding claim 6:  Mahmoud discloses the mat (pressure plate) is a flexible or semi-rigid material (col. 8, lines 56-61); thus, the mat is indicative of rubber or plastic material.
Regarding claim 7:  Mahmoud discloses the power source is a vehicle connector (151) (col. 6, lines 40-52; Fig. 6).
Regarding claims 8 and 15:  See claim 1 above.
Regarding claim 12: Mahmoud discloses the power source includes at least a rechargeable battery (131) (col. 6, lines 19-26).
Regarding claim 13:  Mahmoud discloses the mat (pressure plate) is a flexible or semi-rigid material (col. 8, lines 56-61); thus, the mat is indicative of rubber or plastic material.
Regarding claim 16:  Mahmoud discloses sending a second notification (192) to a device that the child is still on the weight sensing mat (col. 3, lines 39-51).  
Regarding claim 21:  Curry discloses the cooling device is a fan (col. 10, lines 30-46).  It would have been obvious to utilize a cooling device as taught by Curry in a system as disclosed by Mahmoud to safely protect the child from heat exhaustion.
Regarding claim 22:  Curry discloses the cooling device is an air conditioning unit (col. 11, lines 4-7).  It would have been obvious to utilize a cooling device as taught by Curry in a system as disclosed by Mahmoud to safely protect the child from heat exhaustion.
Regarding claim 24:  Mahmoud discloses the wireless transceiver is in wireless communication with a remote receiver (cellphone, 104); thus, cellphone includes speaker and a screen (Fig. 5).


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud (US 10,50,981) in view of Curry, V (US 9,937,830) as applied to claims 1 and 8 above and further in view of Flanagan et al. (US 7,009,522).
Regarding claims 2 and 9: Mahmoud and Curry does not disclose a reusable adhesive.  Flanagan discloses adhesive strips for attaching the housing (col. 6, lines 40-45); thus, it would have been obvious to utilize the same method of connecting different devices together, including a reusable adhesive located on a backside of the mat.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Mahmoud (US 10,50,981) in view of Curry, V (US 9,937,830) as applied to claim 15 above and further in view of Morningstar (US 8,063,788).
Regarding claims 17-19: Mahmoud and Curry does not disclose the predetermined time when the notification is sent. Morningstar discloses, in an analogous art, the notifications are sent after the predetermined time period (col. 14, lines 4-27). Thus, the notification is sent after 10 second is an obvious modification to modify or set the desired predetermined time period to send out the notification to
prevent false alarms.  It would have been obvious to utilize the timing as taught by Morningstar in a system as disclosed by Mahmoud and Curry to effectively prevent false alarm.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over
Mahmoud (US 10,50,981) in view of Curry, V (US 9,937,830) as applied to claim 15 above and further in view of Platt (US 9,569,948).
	Regarding claim 20:  Mahmoud and Curry does not disclose the plurality of flexible sensors distributed throughout the mat.  Platt discloses, in an analogous art, the plurality of flexible pressure sensors distributed throughout the mat (110).  It would have been obvious to utilize the plurality of distributed pressure sensors a taught by Platt in a system as disclosed by Mahmoud and Curry to effectively sense the child in the seat.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over
Mahmoud (US 10,50,981) in view of Curry, V (US 9,937,830) as applied to claim 15 above and further in view of Donaldson (US 7,339,463).
	Regarding claim 23:  Mahmoud and Curry does not disclose the interchangeable cables including cigarette lighter adaptor and a wall socket adaptor.  Donaldson discloses, in an analogous art, the power supply including using power from the car battery (which obviously utilize the car cigarette socket to charge) and utilizing an AC power source (which obviously utilize a wall socket to charge using AC power source).  It would have been obvious to utilize both source of power as taught by Donaldson in a system as disclosed by Mahmoud and Curry to conveniently power the safety device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over
Mahmoud (US 10,50,981) in view of Curry, V (US 9,937,830) as applied to claim 15 above and further in view of Viksnins et al. (US 6,922,147).
	Regarding claim 25:  Mahmoud and Curry, does not disclose a camera.  Viksnins, in an analogous art, discloses a warning system sensing child left behind in infant seat in vehicle comprising a camera (200) (col. 9, lines 52-54).  It would have been obvious to utilize a camera as taught by Viksnins in a system as disclosed by Mahmoud and Curry to effectively visualize the presence of an infant in the seat.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-9 and 12-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        4/18/22